UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 08-1705


MALADO DIALLO,

                 Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   January 14, 2009            Decided:   February 25, 2009


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner. Gregory G. Katsas, Assistant Attorney
General, William C. Peachey, Assistant Director, Brianne Whelan
Cohen,   Office   of   Immigration  Litigation,   UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Malado       Diallo,       a     native       and     citizen         of       Guinea,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) denying her motion to reconsider the denial of

her second motion to reopen.                 We deny the petition for review.

            This       court       reviews    the     Board’s      denial        of        Diallo’s

motion to reconsider for abuse of discretion.                              See Ogundipe v.

Mukasey,    541 F.3d 257,    263    (4th     Cir.    2008).         A    motion       for

reconsideration must specify the errors of law or fact in the

previous decision and shall be supported by pertinent authority.

See   8    U.S.C.       § 1229a(c)(6)(C)            (2006);      see       also        8    C.F.R.

§ 1003.23(b)(2)         (2008).        The     court      will    reverse        the       Board’s

decision    for       abuse    of    discretion        only      if   it    is     arbitrary,

capricious, or contrary to law.                      Barry v. Gonzales, 445 F.3d
741, 745 (4th Cir. 2006).                   “[A]dministrative findings of fact

are   conclusive        unless       any     reasonable         adjudicator            would    be

compelled        to     conclude        to      the       contrary.”               8        U.S.C.

§ 1252(b)(4)(B) (2006).

            We    find       the    Board    did    not    abuse      its   discretion          by

denying Diallo’s motion to reconsider.                        She failed to show any

error of law or fact with respect to the denial of her motion to

reopen.     We further find the Board did not abuse its discretion

insofar as it construed Diallo’s motion as her third motion to



                                               2
reopen and denied it because she failed to establish changed

circumstances in Guinea that materially affect her asylum claim.

           Accordingly,   we   deny       the   petition   for     review.      We

dispense   with   oral    argument    because       the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                             PETITION DENIED




                                      3